Citation Nr: 1819492	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits in excess of $255.00.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1947 and from June 1951 to June 1963.  He died in July 2010.  The appellant is his daughter.    

This matter originates from a July 2013 administrative decision of the Department of Veterans Affairs (VA) Pension Center (PC) in Philadelphia, Pennsylvania.  


REMAND

In order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  More specifically, accrued benefits are paid to the first living person in a list as follows:  the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A) (2012); 38 C.F.R. §§  3.57, 3.1000(d)(2) (2017).  See also Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101 (4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  

In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5).  The appellant has been determined to fall under this category of recipients.  

At the time of the Veteran's death in July 2010, he had a pending claim for special monthly pension based on aid and attendance.  In July 2013, the RO denied the claim for accrued benefit purposes on the basis that the Veteran did not have a pending claim at the time of his death.  Thereafter, in April 2014, the RO granted special monthly pension based on aid and attendance for accrued benefit purposes effective from the date of the Veteran's December 11, 2009, claim for such benefits to the date of his death in July 2010.  The RO calculated the amount of these benefits to be $2,814.00.  However, pursuant to 38 U.S.C. § 5121 (a)(6), the RO awarded the appellant a total sum of $255.  The RO explained that this sum represented the amount paid for a monument and marker over and above what the Veteran had prepaid for funeral expenses and thus was a partial grant of the benefits being sought.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). 

After reviewing the available evidence of record, the Board of Appeals for Veterans Claims (Board) finds that further development is required so as to properly decide this appeal.  More specifically, clarification must be obtained regarding what, if any, actual expenses were paid by the appellant for the Veteran's last sickness and burial.  The available evidence shows that the Veteran prepaid his funeral expenses in the amount of $5,356.00.  The evidence also shows that there was an additional expense of $255 that was paid for a marker engraving following the Veteran's death.  In addition, the Veteran's virtual VA folder shows that the appellant submitted various other expenses to VA in March 2014, but these expenses appear to pertain to the care of the Veteran and not to his last sickness and burial.  

With respect to the relevant paid expenses in this case, the appellant asserts that she had a joint checking account with the Veteran.  VA's adjudication manual (M21-1) provides that "[i]f the expenses of the last illness, burial, funeral, and transportation of the deceased beneficiary are paid from an account held jointly by the claimant and the decedent with the 'right of survivorship,' consider that account to be the personal funds of the claimant.  The manual further provides that in any case in which conflicting evidence is of record as to whether the account was held jointly with the right of survivorship, resolve the conflict by requiring the claimant to furnish a statement from an official of the bank."  See M21-1, VIII.5.16.b. (June 4, 2004).  The record contains a July 2014 letter from Attleboro Municipal Employees Federal Credit Union stating that the appellant and another person were joint owners on an account for the Veteran.  However, this letter does not indicate whether the appellant had a right of survivorship.  The appellant has also provided checks from another financial institution (WebsterBank) with the Veteran's name on it that contains her signature.  In light of this evidence, further development is necessary in order to determine if the appellant had a right of survivorship on any of these joint accounts and, if so, what expenses were paid out of the account for the Veteran's last sickness and burial.  Id.  

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the case is REMANDED for the following action:

1.  Ask the appellant to show proof of payment and the source of payment of all expenses related to the Veteran's last sickness and burial.

2.  Regarding any payments pertaining to the Veteran's last sickness and burial that were paid out of a checking account that the appellant jointly held with the Veteran, ask the appellant to furnish a statement from an official at the financial institution that establishes that the checking account was titled "jointly with the right of survivorship."  See M21-1, VIII.5.16.b. (June 4, 2004).  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




